Citation Nr: 9902597	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to June 1963 
and from November 1967 to November 1969.
This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which established entitlement to service 
connection for PTSD, assigning a 50 percent evaluation. 

Inasmuch as the grant of the 50 percent evaluation for PTSD 
pursuant to the June 1995 rating decision is not the maximum 
benefit under the rating schedule for this condition, and as 
the veteran has not withdrawn his claim, the claim for an 
increased rating for this disability remains in controversy.  
Hence, it is a viable issue for appellate consideration by 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The veteran was hospitalized on several occasions since the 
claim was initiated in 1994, for PTSD and for alcohol and 
other substance dependency.  The Board also observes that 
during the pendency of the claim, the veteran sustained a 
serious motorcycle accident and was prescribed heavy pain 
medication.  The record indicates that the veteran has a long 
history of alcohol and other substance abuse.  In the context 
of his several hospital admissions and other examinations, 
the veterans global assessment of functioning (GAF) has been 
assessed by various examiners in ranges from 25 to 60 without 
clearly attributing which symptoms stem from the veteran's 
PTSD and which ones are more properly associated with his 
alcohol/substance dependence or other nonservice connected 
conditions.  Webster v. Derwinski, 1 Vet. App. 155, 159 
(1991) (An examiner must differentiate the symptomatology 
caused by a service connected disorder from that caused by a 
non- service connected disorder).

The veterans representative has requested that the veteran 
be afforded a more current VA examination.  The Board is 
likewise of the opinion that an additional examination would 
be helpful to more clearly delineate complaints and clinical 
findings due solely to service connected disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board is of the 
opinion that further development with respect to the issue on 
appeal in this case is warranted.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain any additional 
treatment records since September 1997 
from all medical care providers who 
treated the veteran for PTSD.  After 
securing any necessary release, the RO 
should obtain these records (not already 
in the claims folder) and associate them 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  The RO should schedule a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
veterans service-connected PTSD.  The 
claims file must be made available to the 
examiner in conjunction with the 
requested examination.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score consistent with 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  

Further, to the extent that is possible, 
the examiner must differentiate the 
symptomatology which is caused by PTSD 
from that which is caused by alcohol 
dependence and/or substance abuse or 
other nonservice connected disorders.  If 
the symptoms cannot be differentiated 
that fact should be noted.  Moreover, 
with any opinion expressed a complete 
rationale must be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should then 
readjudicate the issue of the veteran's 
entitlement to an increased rating for 
PTSD, considering both the criteria in 
effect prior to November 7, 1996, as well 
as the new criteria for rating 
psychiatric disabilities effective 
November 7, 1996.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  


The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
